Citation Nr: 1409526	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  11-13 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based upon individual employability (TDIU). 


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1977 to February 1979, as well as from June 1982 to August 1992.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied service connection for TDIU.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for chronic obstructive pulmonary disease (COPD) and secondary sleep apnea, rated at 50 percent; major depressive disorder, rated at 30 percent; degenerative joint disease (DJD) of the lumbar spine, rated at 20 percent; sinusitis, rated at 10 percent; basal cell carcinoma of the left eye lid, rated at 10 percent; and tinnitus, rated at 10 percent.  His combined rating is 80 percent. 

2.  Due to his service-connected disabilities, the Veteran is unable to obtain or retain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable decision herein as to entitlement to a TDIU, the Board finds that any deficiencies in notice or assistance were not prejudicial to the Veteran.

Analysis - TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2013).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1) , 4.15 (2013).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2013).  It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantially gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A total disability rating for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2013). 

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2013).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As was discussed in the law and regulations section above, TDIU may be awarded on a schedular or extraschedular basis.  In this case only the schedular basis need be considered.

The Veteran contends that his service-connected disabilities render him unable to obtain and maintain substantially gainful employment.  For the reasons discussed below, the Board agrees. 

The Veteran's service-connected disabilities include chronic obstructive pulmonary disease (COPD) and secondary sleep apnea, rated at 50 percent; major depressive disorder, rated at 30 percent; degenerative joint disease of the lumbar spine, rated at 20 percent; sinusitis, rated at 10 percent; basal cell carcinoma of the left eye lid, rated at 10 percent; and tinnitus, rated at 10 percent.  His combined rating is 80 percent. 

Therefore, the Veteran's service-connected disabilities meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a) (2013).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

The Veteran has been unemployed since April 2009, according a statement he submitted in May 2011.  The Veteran wrote that he had been an employee of Direct TV working as a customer service representative, but stopped working there, because his tinnitus made it difficult to answer phones, and sitting eight hours a day aggravated his back pain.  He also had trouble with the schedule due to his sleep apnea and problems sleeping.  Before that he worked as a systems administrator in the IT field, but contends he can no longer complete that kind of work because an IT person has to be able to lift and move equipment.  

In October 2010, the Veteran's former personnel manager at Wal-Mart submitted a response to a request for employment information in connection with the claim.  The manager wrote that the Veteran had been an automotive service writer and that his termination had been "due to health reasons."  He also referenced a letter the Veteran wrote for further explanation.  In the letter, the Veteran stated that his "health reasons were that: he could not stand for any length of time or bend and pick up anything because of pain in his back caused by DJD; and after any physical exertion he was out of breath due to his COPD.  He also stated other health reasons that prevented him from working were his venous insufficiency, which is not service connected, and his depression.  

In February 2011, a Dr. C. filled out a medical opinion of residual functional capacity for the Veteran.  She opined that the Veteran was incapable of doing even sedentary work for any hours per day, due to fatigue, pain, and the obesity.  She attributed this assessment to the Veteran's COPD and lumbar spine.  

In March 2011, the Veteran was seen for a VA examination to determine the extent of the effect of his service connected disabilities on his ability to work.  The examiner noted that the Veteran had COPD and sleep apnea, which both resulted in decreased concentration that effected occupational activities.  The examiner also noted the Veteran's lumbar spine disability led to increased absenteeism and problems in usual daily activities due to decreased mobility; problems with lifting and carrying; lack of stamina; decreased strength of lower extremities; and pain.  The examiner determined after review of the medical records, the Veteran's medical history, and performing a physical examination, and review of medical literature that there were no objective findings that either any singular or sum of his service connected disease would render it impossible for the average personal to find substantially gainful employment.  The Veteran was not, according to the examiner, precluded from all substantial gainful employment.  The examiner opined that the Veteran would be able to perform sedentary clerical duties.  The examiner did not assess the impact of the Veteran's tinnitus on his ability to find substantial employment, including clerical duties.  

The Veteran also submitted a June 2011 Social Security Administration decision in which the Veteran was found to be disabled since April 10, 2009.  The Administration made this determination of disability based on the Veteran's COPD, sleep apnea, tinnitus, and degenerative joint disease of the lumbar spine.  It was also noted that the Veteran underwent a partial right shoulder rotator cuff repair and had considerable dyspnea with a cough, as well as significant weight gain.  The ruling also discussed the Veteran having to elevate his feet and take water pills.  The right shoulder disorder and venous insufficiency are not service connected.  

In this instance, the Board considers the February 2011 private opinion to be more probative than the March 2011 opinion.  The March 2011 VA examiner's medical opinion indicates that the Veteran is not precluded from all employment, but rather suggests that the Veteran is capable of engaging in less rigorous or sedentary employment.  However, a TDIU rating is warranted where the Veteran's service-connected disability prevents the Veteran from following a substantially gainful occupation.  In this regard, the Board has considered that the Veteran's past employment consisted of work as an IT technician and Wal-Mart automotive greeter, which are all occupations that are not sedentary in nature, in that they would require use of the Veteran's lower back and would aggravate his COPD.  The Veteran has also indicated that he has problems engaging in any sedentary employment that involves phone use, due to his tinnitus.  It is not clear what, if any, sedentary employment the Veteran would have the capacity to perform in order to earn substantially gainful employment, based on the evidence of record. 

As such, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, entitlement to an award of TDIU is warranted, under 38 C.F.R. § 4.16(a).  The benefit sought on appeal is accordingly granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to TDIU is granted. 




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


